Citation Nr: 1444105	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for hallux valgus of the right first toe. 

2. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982. He also had later service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals on appeal from a May 2011 rating decision by the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina. In that decision, the RO granted a claim of service connection for hallux valgus with degenerative arthropathy, right first metatarsophalangeal joint or MTPJ (claimed as pain in right toe and foot) and assigned a noncompensable rating, effective August 31, 2010. As the Veteran stated he quit his job because of his toe at the Board hearing (Transcript, p 3), TDIU was inferred and is part and parcel to the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran testified before the undersigned at a Board hearing in July 2014. A copy of the transcript has been reviewed and is associated with the file. 

The issues of claims for service connection for arthritis and major depressive disorder have been raised in March 2013 and July 2014 communications, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. The unilateral hallux valgus of the right first toe was not operated on with a resection of the metatarsal head and was not so severe that it was equivalent to the amputation of the great right toe. 

2. The unilateral hallux valgus of the right toe is not shown to preclude the Veteran from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the right first toe have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5280 (2013). 

2. The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a September 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

This increased rating claim (and claim of TDIU, which is part and parcel to the increased rating) arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA for these claims. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment and VA records have been associated with the claims file. The Veteran was given a VA examination in 2011 which is fully adequate. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the July 2014 Board hearing shows that the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Disabilities must be reviewed in relation to their history. Id.

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The entire period on appeal is considered for the possibility of staged ratings. Consideration is given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). In this case, the Board does not find that staged ratings are warranted for the disability being rated on appeal because, as described below, it has shown to be stable throughout the appeal period. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2013). 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and the directives of DeLuca v. Brown, 8 Vet. App. 202 (1995), are only considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Here, the DCs at issue are not limitation of motion related codes. See, 38 C.F.R. § 4.71a, DC 5003, 5280. 

As explained above, the Veteran is currently service-connected for hallux valgus with degenerative arthropathy of the right first MTPJ.  He is rated under DCs 5003-5280. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2013). 

Unilateral hallux valgus is rated under DC 5280. If hallux valgus is operated on with a resection of the metatarsal head, a 10 percent rating is warranted. 38 C.F.R. § 4.71a (2013). The hallux valgus is considered severe if it is equivalent to an amputation of the great toe; a 10 percent rating is also warranted under those circumstances. Id. 

The words slight, moderate, and severe as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2013). The use of terminology such as severe by VA examiners and others is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

With respect to the arthritis code, DC 5003, this only applies when the Veteran is not being compensably rated based on limitation of motion. 38 C.F.R. § 4.71a, DC 5003, Note (1) (2013). There must be X-ray evidence of involvement of two or more major or minor joint groups. Id. The metatarsals are considered a minor joint. 38 C.F.R. § 4.45. When limitation of motion is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In absence of limitation of motion, with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations a 20 percent rating is warranted. With X-ray evidence of involvement of two or more major joints or two or more minor joint groups a 10 percent rating is warranted. 38 C.F.R. § 4.71a, DC 5003. 

In the Veteran's August 2010 claim, he reported breaking his right toe in service. His representative stated in March 2014 that he was requesting a 10 percent rating for loss of use of the toe under DC 5280.  At the July 2014 Board hearing, the Veteran stated the right toe symptoms were so severe that it might as well just be amputated. (Transcript, p 3.) The Veteran understood that a medical opinion was needed to establish that claim. Id. He stated that he quit his job because of his toe and activities of daily living are painful due to his toe. (p 3.) It was hard to walk around and he could only wear sneakers. Id. Since the 2011 VA examination, his pain has been severe and constant. Id. The Veteran stated it would be okay if "they just amputated" the toe. (p 5.) He used to work in construction and had to leave his last job (around 2008) because of his toe. (p 6.) He has not worked since that time. (p 7.) He was not on Social Security Administration (SSA) disability. (p 8.) The toe was painful upon use. (p 12.) 

At a March 2011 VA examination the Veteran complained of fine, sharp pain, and toe swelling.  He did not use corrective devices and had not undergone any surgeries.  He reported being unemployed because he could not stand. The examiner noted that the toe condition affected the Veteran's ability to stand, and the Veteran also reported that it also affected his ability to walk. 

The examiner noted that physical examination revealed no corns, calluses or edema. He was flat-footed with a painful Achilles heel on manipulation. There was no abnormal alignment of the Achilles tendon. He did have painful motion and tenderness, but no restricted motion, abnormal weight bearing, weakness or instability. 

In an April 2011 addendum, the examiner ordered a foot X-ray and noted that there had been pain with range of motion at the time of the examination. The second addendum showed the results of the X-ray, noting the Veteran had localized arthritis of the first MTPJ; more specifically, there was slight hallux valgus deformity of the great toe with degenerative arthropathy at the first MTPJ with no sign of fracture. 

In September 2011, the Veteran complained of right foot pain and it was noted that he was positive for arthritis. He had no redness or swelling. He was prescribed pain medication and told to wear supportive shoes and foot inserts. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Board finds that the Veteran is competent to report foot pain and other symptoms. See 38 C.F.R. § 3.159(a)(2). However, there is conflict between the degree of the toe symptoms and the objective evidence in the file. For example, the 2011 X-ray described the hallux valgus as slight with no sign of fracture. His September 2011 visit showed a lack of objective symptoms with his complaint of right toe pain. The Board assigns the Veteran's report of symptoms less weight as a result. 

Based on the evidence, described in pertinent part above, the Board does not find that a compensable rating is warranted for any portion of the rating period on appeal.  Indeed, there was no showing of any operative procedure on the right toe or foot and the evidence does not show that that the hallux valgus is so severe that it is equivalent to amputation of the toe. 38 C.F.R. § 4.71a, DC 5280. There is also no showing of involvement of more than one major joint or minor joint group sufficient to warrant an increased rating under the arthritis code. 38 C.F.R. § 4.71a, DC 5003. No increased rating may be found under the applicable DCs. 

The Board has reviewed the other foot related codes.  However, the Veteran clearly has hallux valgus with arthritis, which is covered by the DCs discussed above. When interpreting a statute or regulation, courts look at the overall structure to determine its plain meaning. Buczynski v. Shinseki, 24 Vet. App. 221, 227 (2011).  DC 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific DC. Therefore, the application of DC 5284 is not reasonably raised by the record. 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. 

The Board also finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology; his complaints of toe symptoms are already included in the currently assigned rating but are not to the level to warrant a compensable rating. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. Because the symptoms from the resulting disability are contemplated by the schedular criteria, there is no need for extraschedular consideration in this case. 

TDIU

The Board finds that a total disability rating for individual unemployability (TDIU) is not warranted. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2013). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2013). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a) (2013). 

Otherwise, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2013). If 4 .16(a) is not met, the case shall be submitted to the Director of the Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities. Id. 

Here, the Veteran's schedular rating is noncompensable; the Board is to consider whether 38 C.F.R. § 4.16(b) is for application. See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). (Here, only the Veteran only has one service-connected disability.) Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans. Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15. The assignment of a rating evaluation is itself recognition of industrial impairment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment. Van Hoose, 4 Vet. App. at 363. 

The Board finds that a TDIU rating is not warranted here as the cause of the Veteran's unemployment does not involve his service-connected hallux valgus of the right first toe. 

In July 1995, a VA discharge record noted that the Veteran had a general education degree, last worked seven years ago and was on welfare. He was employable.  At the March 2011 VA examination for the right toe, he stated he could not work because he could not stand.  Although the Veteran had some pain on use, the record does not support that he was unable to stand. At the Board hearing, the Veteran stated it was "hard to walk around" (p 3) but noted that no clinician had even issued him a cane (p. 13). 

An August 2011 VA mental health note reflects that the Veteran had moved from another state three years ago.  He was working in construction and when the job was completed, he was unable to find additional work. Due to the financial difficulties, he and his wife recently moved in with his mother 6 months ago. He reported difficulties adjusting to relational changes and anxiety due to childhood experiences. At the January 2012 VA psychiatric examination, the Veteran asserted he had not worked for ten years due to his right foot disability. 

The Veteran would be competent to report his work history, but has instead shown to be an unreliable historian in this regard.  As the above facts demonstrate, he has also been inconsistent in reporting the reason for why he was not employed. See Caluza, 7 Vet. App. at 511.  Therefore, his statements are assigned very limited probative value and fail to serve as a basis for extraschedular referral. 

In sum, the Board finds a referral for an extraschedular rating for TDIU is not warranted. In reaching this conclusion, the Board has taken into account the Veteran's current symptoms, past vocational experience, and education. The Board does not find a factor in the Veteran's case that takes him "outside the norm of other veterans." Van Hoose, 4 Vet. App. at 363. 

The benefit of the doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

An initial compensable rating for hallux valgus of the right first toe is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


